Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8, 10-16, 18-20, 23, 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 16, ARIKAN (US 8347186) teaches a method for error-correction enabled communication, the method comprising: 
encoding input bits according to a chained generator matrix to generate a codeword (fig. 5, 6A, col. 1 lines 46-61, col. 2 lines 52-67, col. 3 lines 24-35, encoding bits with transform G matrix using polar recursive), the chained generator matrix being based on a first base generator matrix having a plurality of nonzero entries (fig. 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function), and
transmitting the codeword (col. 3 lines 17-13, transmitting the codeword).
	
	URBANKE et al. (“Polar Codes—A New Paradigm for Coding”) teaches the chained generator matrix being based on a first base generator matrix having a plurality of nonzero entries (pages 23-33, transform G matrix), a first subset of the nonzero entries of the first base generator matrix being replaced with entries of a second base (pages 23-33, transform G matrix as chained matrix, G2), and a second subset of the nonzero entries of the first base generator matrix being replaced with entries of a third base generator matrix (pages 23-33, transform G matrix as chained matrix, G2). 
PETER TRIFONOV (“Chained Polar Subcodes” herein as TRIFONOV) teaches the third based generator matrix that is different from the second base generator matrix (page 2, G with different Gs or non zeros; page 2 right column, page 3 left column, chained polar subcode as G  with two non zeros G);
However, as indicated by the argument field on 06/18/2021 is persuasive that the cited references fail to teach or make obvious the claimed invention, “encoding input bits according to a chained generator matrix to generate a codeword, the chained generator matrix being constructed recursively by, in each iteration: 
constructin the chained cenerator matrix for a current iteration by, using en a first base generator matrix from a previous iteration, replacing a first subset of the nonzero entries of the first base generator matrix with entries of a second base generator matrix, and replacing a second subset of the nonzero entries of the first base generator matrix with entries of a third base generator matrix that is different from the second base generator matrix, the third base generator matrix being constructed by applying a chaining matrix to the second base generator matrix; and 
repeating the iterations until the chained generator matrix of a final iteration is of at least a target size; and transmitting the codeword” in the claim as a whole. 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/09/2021